Name: Council Regulation (EEC) No 194/84 of 4 January 1984 amending Regulation (EEC) No 3588/82 on common rules for imports of certain textile products originating in Yugoslavia
 Type: Regulation
 Subject Matter: political geography;  international trade;  leather and textile industries
 Date Published: nan

 30 . 1 . 84 Official Journal of the European Communities No L 26/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 194/84 of 4 January 1984 amending Regulation (EEC) No 3588/82 on common rules for imports of certain textile products originating in Yugoslavia HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3588/82 is hereby amended as follows : 1 . in Article 3 , paragraph 2 is deleted, and paragraphs 3 , 4, 5 , 6 and 7 are accordingly renumbered 2, 3, 4, 5 and 6 respectively; 2 . in the first sentence of Article 10 (5) (c), 'it shall' is replaced by 'it may*; 3 . the Annexes are replaced by the Annexes to this Regulation . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Community has negotiated with Yugo ­ slavia an Additional Protocol to the Cooperation Agreement, concerning trade in textile products ; Whereas the Council, by Regulation (EEC) No 3588 / 82 ('), makes imports of certain textile products originating in Yugoslavia subject to common rules until 1986 ; Whereas certain adjustments have become necessary since the entry into force of that Regulation ; Whereas the Community should put these adjustments into effect ; whereas it is necessary for this purpose to make certain amendments to Regulation (EEC) No 3588/82 , Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 January 1984 . For the Council The President M. ROCARD ( ) OJ No L 374, 31 . 12 . 1982 , p. 47 . No L 26/2 Official Journal of the European Communities 30. 1 . 84 SUMMARY Page ANNEX I list of products referred to in Article 1 3 ANNEX I A Compositions of groups of categories 28 ANNEX II Quantitative limits between 1983 and 1986 . 29 ANNEX III This list is deleted, inasmuch as its contents are included in Annex II above ANNEX IV Referred to in Article 2 (origin and administrative cooperation) 37 ANNEX V Classification of products, double-checking system, form and pro ­ duction of export certificates 39 ANNEX VI Referred to in Article 4 (cottage industry and folklore products) 47 ANNEX VII Referred to in Article 5 (Regime applicable to outward processing trade) 51 30 . 1 . 84 Official Journal of the European Communities No L 26/3 ANNEX I LIST OF PRODUCTS referred to in Article 1 Where the expression babies' garments' is used, this is meant also to cover girls* garments up to and including commercial size 86 . When the constitutive material of the products of categories 1 to 114 is not specifically mentioned these products are to be taken to be made exclusively of wool or of fine animal hair, of cotton or of synthetic or artificial textile fibres. GROUP I A Table of equivalenceCategory CGT heading No NIMEXE code ( 1984) Description pieces/kg g/piece 1 55.05 Cotton yarn, not put up for retail sale55.05-13 , 19, 21 , 25 , 27, 29, 33 , 35 , 37, 41 , 45, 46, 48 , 51 , 53 , 55, 57, 61 , 65 , 67, 69, 72, 78 , 81 , 83, 85, 87 2 55.09 Other woven fabrics of cotton : Woven fabrics of cotton, other than gauze, terry fabrics, narrow woven fabrics, pile fabrics, chenille fabrics, tulle ana other net fabrics : 55.09-03 , 04 , 05 , 08 , 09, 10, 11 , 14 , 15, 16, 17, 29, 32, 34 , 35 , 39, 41 , 49, 51 , 54 , 55 , 56, 57, 63 , 64 , 65 , 66, 69, 70, 71 , 73 , 77, 78 , 79, 80 , 83 , 84 , 85, 87, 90, 91 , 92, 93, 98 06, 07, 12, 13 , 19, 21 , 37, 38 , 52 , 53 , 59, 61 , 67, 68 , 75, 76, 81 , 82, 88 , 89, , 99 a) Of which other than unbleached or bleached 55.09-06, 07, 08 , 09, 51 , 52 , 53 , 54, 55 , 56, 57, 59, 61 , 63 , 64, 65, 66, 67, 70, 71 , 73 , 83 , 84, 85 , 87, 88 , 89, 90, 91 , 92 , 93 , 98 , 99 3 56.07 A fibresWoven fabrics of man-made(discontinuous or waste) : A. Of synthetic textile fibres : 56.07-01 , 04, 05 , 07, 08 , 10, 12, 15 , 19, 20, 22, 25 , 29, 30, 31 , 35, 38 , 39, 40, 41 , 43, 45, 46, 47, 49 56.07-01 , 05 , 07, 08 , 12, 15, 19, 22 , 25 , 29, 31 , 35, 38 , 40, 41 , 43 , 46, 47, 49 Woven fabrics of synthetic fibres (discontinuous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics a) Of which other than unbleached or bleached No L 26/4 Official Journal of the European Communities 30 . 1 . 84 GROUP I B Table of equivalence Category CCT heading No NIMEXE code ( 1984) Description pieces/kg g/piece 4 60.04 B I II a) b) c) IV b) 1 aa) dd) 2 ee) d) 1 aa) dd) 2 dd) 60.04-19, 20, 22 , 23 , 24, 26, 41 , 50, 58 , 71 , 79, 89 Under garments, knitted or crocheted, not elastic or rubberized : Shirts, T-shirts, lightweight . fine knit roll, polo or turtle necked jumpers and pullovers, undervests and pullovers, undervests and the like, knitted or crocheted, not elastic or rubberized, other than babies' garments, of cotton or synthetic textile fibres ; T-shirts and lightweight fine knit roll, polo or turtle necked jumpers and pull ­ overs, of regenerated textile fibres, other than babies* garments 6,48 154 5 60.05 A I II b) 4 bb) 1 1 aaa) bbb) ccc) ddd) eee) 22 bbb) ccc) ddd) eee) fff) 60.05-01 , 31 , 33, 34, 35 , 36, 39, 40, 41 , 42, 43 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : Jerseys, pullovers, slip-overs, waist ­ coats, twinsets, cardigans, bed jackets and jumpers, knitted or crocheted, not elastic or rub ­ berized, of wool, of cotton or of man-made textile fibres 4,53 221 6 61.01 B V d) 1 2 3 e) 1 2 3 61.02 B II e) 6 aa) bb) cc) 61.01-62, 64, 66, 72 , 74, 76 61.02-66, 68 , 72 Men's and boys* outer garments : Women's, girls' and infants' outer garments : B. Other : Men's and boys' woven breeches, shorts and trousers (including slacks); women's, girls' and infants' woven trousers and slacks, of wool, of cotton or of man-made textile fibres 1,76 568 7 60.05 A II b) 4 aa) 22 33 44 55 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other 5,55 180 30. 1 . 84 Official Journal of the European Communities No L 26/5 Table of equivalenceCategory CCT heading No NIMEXE code (1984) Description pieces/kg g/piece 7 (cont 'd) 61.02 B n e) 7 bb) cc) dd) 60.05-22, 23, 24, 25 61.02-78 , 82, 84 Women's, girls' and infants' outer garments : B. Other : Blouses and shirt-blouses, knitted, crocheted (not elastic or rub ­ berized), or woven, for women, girls and infants, of wool, of cotton or of man-made textile fibres 8 61.03 A 61.03-11 , 15, 19 Men's and boys' under garments, including collars, shirt fronts and cuffs : Men's and boys' shirts, woven, of wool, of cotton or of man-made textile fibres 4,60 217 No L 26/6 Official Journal of the European Communities 30. 1 . 84 GROUP II A Table of equivalence Category CCT heading No NIMEXE code ( 1984) Description pieces/kg g/piece 9 55.08 62.02 B III a) 1 55.08-10, 30, 50, 80 62.02-71 Terry towelling and similar terry fabrics of cotton : Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven cotton terry fabrics ; toilet and kitchen linen of woven cotton terry fabrics 20 62.02 B I a) c) 62.02-12 , 13 , 19 Bed linen, table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Bed linen, woven 22 56.05 A 56.05-03 , 05, 07, 09, 11 , 13, 15, 19, 21 , 23, 25 , 28 , 32, 34, 36, 38 , 39, 42 , 44, 45, 46, 47 56.05-21 , 23, 25 , 28, 32, 34, 36 Yarn of man-made fibres (discontinu ­ ous or waste), not put up for retail sale : A. Of synthetic textile fibres : Yarn of discontinuous or waste synthetic fibres, not put up for retail sale : a) Of which acrylic 23 56.05 B 56.05-51 , 55 , 61 , 65 , 71 , 75, 81 , 85 , 91 , 95, 99 Yarn of man-made fibres (discontinu ­ ous or waste), not put up for retail sale : B. Of regenerated textile fibres : Yarn of discontinuous or waste re ­ generated fibres, not put up for retail sale 30 . 1 . 84 Official Journal of the European Communities No L 26/7 Category CCT heading No NIMEXE code ( 1984) Description Table of equivalence pieces/kg g/piece 32 ex 58.04 58.04-07, 11 , 15, 18 , 41 , 43 , 45, 61 , 63, 67, 69, 71,75, 77, 78 58.04-63 Woven pile fabrics and chenille fabrics(other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 - and fabrics falling within heading No 58.05): Woven pile fabrics and chenille fabrics (other than terry fabrics of cotton and narrow woven fabrics), of wool, of cotton or of man-made textile fibres a) Of which cotton corduroy 39 62.02 B II a) c) III a) 2 c) 62.02-40, 42 , 44, 46, 51 , 59, 65, 72, 74, 77 Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven table linen, toilet and kitchen linen, other than of cotton terry fabric No L 26/8 Official Journal of the European Communities 30 . 1 . 84 GROUP H B Category CCT heading No NIMEXE code (1984) Description Table of equivalence pieces/kg g/piece 12 60.03 A B I II b) C D 60.03-11 , 19, 20, 27, 30, 90 Stockings, under stockings, socks, ankle-socks, sockeues and the like, knitted or crocheted, not elastic or rubberized : Other than women's stockings of synthetic textile fibres 24,3 pairs 41 13 60.04 B IV b) 1 cc) 2 dd) d) 1 cc) 2 cc) 60.04-48, 56, 75, 85 Under garments, knitted or crocheted, not elastic or rubberized : Men's and boys' underpants and briefs, women's, girls' and infants' (other than babies') knickers and briefs, knitted or crocheted, not elastic or rubberized, of cotton or synthetic textile fibres 17 59 14 A 61.01 A I 61.01-01 Men's and boys' outer garments : Men's and boys* coats of impreg ­ nated, coated, covered or lami ­ nated woven fabric falling within heading No 59.08, 59.11 or 59.12 1,0 1 000 14 B 61.01 B V b) 1 2 3 61.01-41 , 42, 44, 46, 47 Men's and boys' outer garments : Men's and boys' woven overcoats, raincoats and other coats, cloaks and capes, other than those of category 14 A, of wool, of cotton or of man-made textile fibres 0,72 1 389 15 A 61.02 B I a) 61.02-05 Women's, girls' and infants' outer garments : B. Other : Women's, girls* and infants' coats of impregnated, coated, covered or laminated woven fabric falling within heading No 59.08, 59.11 or 59.12 1,1 909 15 B 61.02 B II e) 1 aa) bb) cc) 2 aa) bb) cc) 61.02-31 , 32, 33, 35, 36, 37, 39, 40 Women's, girls' and infants' outer garments : B. Other : Women's, girls' and infants' woven overcoats, raincoats and other coats, cloaks and capes ; jackets and blazers, other than garments of category 15 A, of wool, of cotton or of man-made textile fibres 0,84 1 190 30 . 1 . 84 Official Journal of the European Communities No L 26/9 Category CCT heading No NIMEXE code (1984) Description Table of equivalence pieces/kg g/piece 16 61.01 B V c) 1 2 3 61.01-51 , 54, 57 Men's and boys' outer garments : Men's and boys' woven suits (including coordinate suits consisting of two or three pieces, which are ordered, packed, consigned and normally sold together) of wool, of cotton or of man-made textile fibres, excluding ski suits 0,80 1 250 17 61.01 B V a) 1 2 3 61.01-34, 36, 37 Men's and boys' outer garments : Men's and boys* woven jackets (excluding waister jackets) and blazers of wool, of cotton or of man-made textile fibres 1,43 700 18 61.03 B C 61.03-51 , 55, 59, 81 , 85, 89 Men's and boys' under garments, including collars, shirt fronts and cuffs : Men's and boys' woven undergarments other than shirts, of wool, of cotton or of man-made textile fibres 19 61.05 A B I III 61.05-20 61.05-30, 99 Handkerchiefs : A. Of woven cotton fabric, of a value of more than 15 ECU/kg net weight B. Other : Handkerchiefs of woven fabric, of a value of not more than 15 ECU/kg net weight 59 17 21 61.01 B IV 61.02 B II d) 61.01-29, 31 , 32 61.02-25 , 26, 28 Men's and boys' outer garments : Women's , girls' and infants' outer garments : B. Other : Parkas, anoraks, windcheaters, waister jackets and the like, woven, of wool, of cotton or of man-made textile fibres 2,3 435 No L 26/ 10 Official Journal of the European Communities 30 . 1.84 [ Table of equivalence Category CCT heading No NIMEXE code ( 1984) Description pieces/kg g/piece 24 60.04 B IV b) 1 bb) 2 aa) bb) d) 1 bb) 2 aa) bb) 60.04-47, 73 60.04-51 , 53 , 81 , 83 Under garments, knitted or crocheted, not elastic or rubberized : Men's and boys' pyjamas, knitted or crocheted, of cotton or of synthetic textile fibres Women's, girls* and infants' (other than babies') knitted or crocheted pyjamas and night dresses, of cotton or synthetic fibres 3,9 257 26 60.05 A II b) 4 cc) 11 22 33 44 61.02 B II e) 4 bb) cc) dd) ee) 60.05-45 , 46, 47, 48 61.02-48 , 52, 53, 54 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Women's, girls' and infants' outer garments : B. Other : Women's , girls' and infants' (other than babies') woven and knitted or crocheted dresses of wool, of cotton or of man-made textile fibres 3,1 323 27 60.05 A II b) 4 dd) 61.02 B II e) 5 aa) bb) cc) i 60.05-51 , 52, 54, 58 , 61.02-57, 58,62 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II. Other Women's, girls' and infants' outer garments : B. Other : Women's , girls' and infants' (other than babies') woven and knitted or crocheted skirts, including divided skirts I 2,6 385 30 . 1 . 84 Official Journal of the European Communities No L 26/ 11 Table of equivalenceCategory CCT heading No NIMEXE code ( 1984) Description pieces/kg g/piece 28 60.05 A II b) 4 ee) 60.05-61 , 62, 64 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II. Other : Knitted or crocheted trousers (except shorts) other than babies' 1,61 620 29 61.02 B II e) 3 aa) bb) cc) 61.02-42, 43, 44 Women's, girls' and infants' outer garments : B. Other : Women's, girls' and infants' (other than babies') woven suits and costumes (including coordinate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of wool, of cotton or of man-made textile fibres, excluding ski suits 1,37 730 30 A 61.04 B I 61.04-11 , 13, 18 Women's, girls' and infants' under garments : Women's, girls' and infants' woven pyjamas and night dresses, of wool, of cotton or of man-made textile fibres 4,0 250 30 B 61.04 B II 61.04-91 , 93, 98 Women's, girls' and infants' under garments : Women's, girls' and infants' (other than babies') woven under garments, other than pyjamas and night dresses, of wool, of cotton or of man-made textile fibres 31 61.09 D 61.09-50 Corsets, corset-belts, supender-belts, brassieres , braces, suspenders, garters and the like (including such articles of knitted or crocheted fabrics) whether or not elastic : Brassieres, woven, knitted or crocheted 18,2 55 No L 26/ 12 Official Journal of the European Communities 30 . 1 . 84 Table of equivalence Category CCT heading No NIMEXE code ( 1984) Description pieces/kg g/piece 68 60.04 AT II a) b) c) III a) b) c) d) 60.04-02 , 03, 04, 06, 07, 08 , 10, 11 , 12 , 14 Under garments, knitted or crocheted, not elastic or rubberized : A. Babies' garments : girls* garments up to and including commercial size 86 : Babies' under garments of knitted or crocheted fabrics, not elastic or rubberized 73 60.05 A II b) 3 60.05-16, 17, 19 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Track suits of knitted or crocheted fabric, not elastic or rubberized, of wool, of cotton or of man-made textile fibres 1,67 600 76 61.01 B I 61.02 B II a) 61.01-13 , 15, 17, 19 61.02-12, 14 Men's and boys' outer garments : Women's, girls* and infants ' outer garments : B. Other : Men's and boys* woven industrial and occupational clothing : women's, girls' and infants' woven aprons, smock-overalls and other industrial and occupational clothing (whether or not also suitable for domestic use), of wool, of cotton or of man-made textile fibres 1,6 625 78 61.01 A II B III V f) 1 g) 1 2 3 61.01-09, 24 , 25, 26, 81 , 92 , 95 , 96 Men's and boys' outer garments : Men's and boys' woven bath robes, dressing gowns, smoking jackets and similar indoor wear, ski suits consisting of two or three pieces and other outer garments, except garments of categories 6, 14 A, 14 B, 16, 17, 21 , 76 and 79, of wool, of cotton or of man-made textile fibres 30 . 1 . 84 Official Journal of the European Communities No L 26/ 13 Category CCT heading No Table of equivalence NIMEXE code ( 1984) Description pieces/kg g/piece 81 61.02 B I b) II c) e) 8 aa) 9 aa) bb) cc) 61.02-07, 22, 23, 24, 85 , 90, 91 , 92 Women's , girls' and infants' outer garments : B. Other : Women's, girls' and infants' woven bath robes, dressing gowns, bed jackets and similar indoor wear and outer garments, except garments of categories 6, 7 , 15 A, 15 B, 21 , 26, 27, 29, 76, 79 and 80, of wool, of cotton or of man-made textile fibres 83 i 60.05 A II a) b) 4 hh) 11 22 33 44 ijij) 11 kk) 11 11) 11 22 33 44 60.05-04, 76, 77, 78 , 79, 81 , 85 , 88 , 89, 90, 91 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II. Other : Outer garments, knitted or crocheted, not elastic or rub ­ berized, other than garments of categories 5, 7, 26, 27, 28 , 71 , 72, 73, 74 and 75, of wool, of cotton or of man-made textile fibres No L 26/ 14 Official Journal of the European Communities 30. 1 . 84 GROUP III A Category CCT heading No NIMEXE code (1984) Description Table of equivalence pieces/kg g/piece 33 51.04 A III a) 62.03 B II b) 1 51.04-06 62.03-51 , 59 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Sacks and bags, of a kind used for the packing of goods : B. Of other textile materials : n. Other: Woven fabrics of strip or the like of polyethylene or polypropylene, less than 3 m wide; woven sacks of such strip or the like 34 51.04 A III b) 51.04-08 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Woven fabrics of strip or the like of polyethylene or polypropylene, 3 m or more wide 35 51.04 A IV 51.04-10, 11 , 13, 15, 17, 18 , 21 , 23, 25, 27, 28 , 32, 34, 36, 41 , 48 51.04-10, 15 , 17, 18 , 23, 25, 27, 28 , 32, 34, 41 , 48 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Woven fabrics of synthetic textile fibres (continuous) other than those for tyres and those containing elastomeric yarn : a) Of which other than unbleached or bleached 36 51.04 B III 51.04-55, 56, 58 , 62, 64, 66, 72, 74, 76, 81 , 89, 93, 94, 97, 98 51.04-55 , 58, 62 , 64, 72, 74, 76, 81 , 89, 94, 97, 98 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : B. Woven fabrics of regenerated textile fibres : Woven fabrics of regenerated textile fibres (continuous) other than those for tyres and those containing elastomeric yarn : a) Of which other than unbleached or bleached 30 . 1 . 84 Official Journal of the European Communities No L 26/ 15 Category Table of equivalenceCCT heading No NIMEXE code ( 1984) Description pieces/kg g/piece 37 56.07 B 56.07-50, 51 , 55 , 56, 59, 60, 61 , 65 , 67, 68 , 69, 70, 71 , 72, 73 , 74 , 77, 78 , 82 , 83 , 84, 87 56.07-50, 55 , 56, 59, 61 , 65, 67, 69, 70, 71 , 73, 74, 77, 78 , 83, 84, 87 Woven ^ fabrics of man-made fibres (discontinuous or waste) : B. Of regenerated textile fibres : Woven fabrics of regenerated textile fibres (discontinuous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics : a) Of which other than unbleached or bleached 38 A 60.01 Bib) 1 60.01-40 Knitted or crocheted fabric, not elastic or rubberized : B. Of man-made fibres : Knitted or crocheted synthetic curtain fabrics including net curtain fabric 38 B 62.02 A II 62.02-09 Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnishing articles : A. Net curtains 40 62.02 B IV a) c) 62.02-83 , 85 , 89 Bed linen, table linen, toilet linen and kitchen linen, curtains and other furnishing articles : B. Other : Woven curtains (other than net cur ­ tains) and furnishing articles, of wool, of cotton or of man-made textile fibres 41 ex 51.01 A 51.01-01 , 02, 03, 04, 08 , 09, 10, 12 , 20, 22, 24 , 27, 29, 30, 41 , 42 , 43 , 44 , 46, 48 Yarn of man-made fibres (continuous), not put up for retail sale : A. Yarn of synthetic textile fibres : Yarn of synthetic textile fibres (continuous), not put up for retail sale , other than non-textured single yarn untwisted or with a twist of not more than 50 turns per metre No L 26/ 16 Official Journal of the European Communities 30 . 1 . 84 Table of equivalence Category CCT heading No NIMEXE code ( 1984) Description pieces/kg g/piece 42 ex 51.01 B 51.01-50, 61 , 67 , 68 , 71 , 77, 78 , 80 Yarn of man-made fibres (continuous), not put up for retail sale : B. Yarn of regenerated textile fibres : Yarn of regenerated textile fibres (continuous), not put up for retail sale, other than single yarn of viscose rayon untwisted or with a twist of not more than 250 turns per metre and single non-textured yarn of any acetate 43 51.03 51.03-10, 20 Yarn of man-made fibres (continuous), put up for retail sale 44 51.04 A II 51.04-05 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Woven fabrics of synthetic textile fibres (continuous), containing elastomeric yarn 45 51.04 B II 51.04-54 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : B. Woven fabrics of regenerated textile fibres : Woven fabrics of regenerated textile fibres (continuous), containing elastomeric yarn 46 ex 53.05 53.05-10, 22, 29, 31 , 38 , 39 Sheep's or lambs' wool or other animal hair (fine or coarse), carded or combed : Carded or combed sheep's or lambs' wool or other fine animal hair 47 53.06 53.08 A 53.06-21 , 25, 31 , 35 , 51 , 55 , 71 , 75 53.08-11 , 15 Yarn of carded sheep's or lambs' wool (woollen yarn), not put up for retail sale : Yarn of fine animal hair (carded or combed), not put up for retail sale : Yarn of carded sheep's or lambs' wool (woollen yarn) or of carded fine animal hair, not put up for retail sale 48 53.07 53.08 B 53.07-02, 08 , 12 , 18 , 30, 40, 51 , 59, 81 , 89 53.08-21 , 25 Yarn of combed sheep's or lambs' wool (worsted yarn), not put up for retail sale : Yarn of fine animal hair (carded or combed), not put up for retail sale : Yarn of combed sheep's or lambs' wool (worsted yarn) or of combed fine animal hair, not put up for retail sale 30 . 1 . 84 Official Journal of the European Communities No L 26/ 17 CCT heading No Table of equivalenceCategory NIMEXE code ( 1984) Description pieces/kg g/piece 49 ex 53.10 53.10-11 , 15 Yarn of sheep's or lamb's wool of horsehair or of other animal hair (fine or coarse), put up for retail sale : Yarn of sheep's or lambs' wool orof fine animal hair, put up for retail sale 50 53.11 53.11-01 , 03 , 07, 11 , 13 , 17, 20, 30, 40, 52, 54, 58 , 72, 74, 75, 82 , 84, 88 , 91 , 93 , 97 Woven fabrics of sheep's or lambs' wool or of fine animal hair 51 55.04 55.04-00 Cotton, carded or combed 52 55.06 55.06-10, 90 Cotton yarn, put up for retail sale 53 55.07 55.07-10, 90 Cotton gauze 54 56.04 B 56.04-21 , 23, 28 Man-made fibres (discontinuous or waste), carded, combed or otherwise prepared for spinning : B. Regenerated textile fibres : Regenerated textile fibres (discon ­ tinuous or waste), carded or combed 55 56.04 A 56.04, 11 , 13 , 15, 16, 17, 18 Man-made fibres (discontinuous or waste), carded, combed or otherwise prepared for spinning : A. Synthetic textile fibres : Synthetic textile fibres (discon ­ tinuous or waste), carded or combed 56 56.06 A 56.06-11 , 15 Yarn of man-made fibres (discontinu ­ ous or waste), put up for retail sale : Yarn of synthetic textile fibres (discontinuous or waste), put up for retail sale No L 26/ 18 Official Journal of the European Communities 30 . 1 . 84 Table of equivalence Category CCT heading No NIMEXE code ( 1984) Description pieces/kg g/piece 57 56.06 B 56.06-20 Yarn of man-made fibres (discontinu ­ ous or waste), put up for retail sale : Yarn of regenerated textile fibres (discontinuous or waste), put up for retail sale 58 58.01 58.01-01 , 11 , 13, 17, 30 , 80 Carpets, carpeting and rugs, knotted (made up or not) 59 58.02 ex A B 59.02 ex A 58.02-04 , 06, 07, 09, 56, 61 , 65, 71 , 75 , 81 , 85, 90 59.02-01 , 09 Other carpets, carpeting, rugs, mats and matting, and Ttelem', 'Schumacks' and 'Karamanie', rugs and the like (made up or not) : Felt and articles of felt, whether or not impregnated or coated : A. Felt in the piece or simply cut to rectangular shape : Woven, knitted or crocheted , carpets, carpeting, rugs, mats and matting, and 'Kelem', 'Schumacks' and 'Karamanie1 rugs and the like (made up or not); floor covering, of felt 60 58.03 58.03-00 Tapestries ; hand-made, of the type Gobelins, Flanders, Aubusson, Beau ­ vais and the like, and needleworked tapestries (for example, petit point and cross stitch) made in panels and the like by hand : Tapestries, hand-made 61 58.05 A I a) c) II B 58.05-01 , 08 , 30, 40 , 51 , 59, 61 , 69 , 73 , 77 , 79, 90 Narrow woven fabrics, and narrow fabrics (bolduc) consisting of warp without weft assembled by means of an adhesive, other than goods falling within heading No 58.06 : Narrow woven fabrics not exceeding 30 cm in width with selvedges (woven, gummed or made otherwise) on both edges, other than woven labels and the like ; bolduc 62 58.06 58.07 58.06-10, 90 58.07-31 , 39 , 50 , 80 Woven labels, badges and the like, not embroidered, in the piece, in strips or cut to shape or size Chenille yarn (including flock chenille yarn), gimped yarn (other than metallized yarn falling within heading No 52.01 and gimped horsehair yarn); braids and ornamental trimmings in the piece ; tassels, pompons and the like : Chenille yarn (including flock chenille yarn), gimped yarn (other than metallized yarn and gimped horsehair yarn); braids and ornamental trimmings in the piece ; tassels, pompons and the like 30 . 1 . 84 Official Journal of the European Communities No L 26/19 Table of equivalenceCategory CCT heading No NIMEXE code ( 1984) Description pieces/kg g/piece 62 (cont 'd) 58.08 58.09 58.10 58.08-10, 90 58.09-11 , 19, 21 , 31 , 35, 39, 91 , 95 , 99 58.10-21 , 29, 41 , 45, 49, 51 , 55, 59 Tulle and other net fabrics (but not including woven, knitted or crocheted fabrics), plain Tulle and other net fabrics (but not including woven , knitted or crocheted fabrics), figured ; hand or mechanically made lace , in the piece, in strips or in motifs Embroidery, in the piece, in strips or in motifs 63 60.01 B I a) 60.06 A 60.01-30 60.06-11,18 Knitted or crocheted fabric, not elastic or rubberized : B. Of man-made fibres : Knitted or crocheted fabric and articles thereof, elastic or rubberized (in ­ cluding elastic knee-caps and elastic stockings) : A. Fabric : Knitted or crocheted fabric, not elastic or rubberized, of synthetic textile fibres, containing elasto ­ fibres ; knitted or crocheted fabric, elastic or rubberized 64 60.01 B I b) 2 3 60.01-51 , 55 Knitted or crocheted fabric, not elastic or rubberized : B. Of man-made fibres : Rachel lace and long-pile fabric (imitation fur), knitted or crocheted, not elastic or rubberized, of synthetic textile fibres 65 60.01 A B I b) 4 II C I 60.01-01 , 10, 62 , 64, 65 , 68, 72, 74, 75, 78 , 81 , 89, 92, 94 , 96, 97 Knitted or crocheted fabric, elastic or rubberized : Other than those of categories 38 A, 63 and 64, of wool, of cotton or of man-made textile fibres 66 62.01 A B I II a) b) c) 62.01-10, 20, 81 , 85 , 93, 95 Travelling rugs and blankets : Travelling rugs and blankets, of wool, or cotton or' of man-made textile fibres No L 26/20 Official Journal of the European Communities 30. 1 . 84 GROUP III B Table of equivalence Category CCT heading No NIMEXE code ( 1984) Description pieces/kg g/piece 10 60.02 A B 60.02-40 60.02-50, 60, 70, 80 Gloves , mittens and mitts, knitted or crocheted, not elastic or rubberized : Gloves, mittens and mitts, knitted or crocheted, not elastic or rub ­ berized, impregnated or coated with artificial plastic materials Gloves, mittens and mitts, knitted or crocheted, not elastic or rub ­ berized, other than impregnated or coated with artificial plastic materials 17 pairs 59 67 60.05 A II b) 5 B 60.06 B II III 60.05-93, 94, 95, 96, 97, 98 , 99 60.06-92 , 96, 98 60.05-97 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : Knitted or crocheted fabric and articles thereof, elastic or rubberized (in ­ cluding elastic knee-caps and elastic stockings) : B. Other : Clothing accessories and other articles (except garments), knitted or crocheted, not elastic or rub ­ berized ; articles (other than bathing costumes) of knitted or crocheted fabric, elastic or rubberized of wool, of cotton, or of man made textile fibres : a) Of which sacks and bags of a kind used for the packing of goods, made from polyethylene or polypropylene strip 69 60.04 B IV b) 2 cc) 60.04-54 Under garments, knitted or crocheted, not elastic or rubberized : B. Of other textile materials : Women's, girls' and infants' knitted or crocheted petticoats and slips, of synthetic textile fibres, other than babies' garments 7,8 128 70 60.04 B III 60.04-31 , 33, 34 Under garments, knitted or crocheted , not elastic or rubberized : B. Of other textile materials : Panty-hose (tights) 30,4 33 30 . 1 . 84 Official Journal of the European Communities No L 26/21 Table of equivalenceCategory CCT heading No NIMEXE code ( 1984) Description pieces/kg g/piece 71 60.05 A II b) 1 Outer garments and other articles,knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing acces ­ sories : II . Other : b) Other : 1 . Babies' garments, girls' garments up to and including commercial size 86 : 60.05-06 , 07, 08, 09 Babies' knitted outer garments, of wool, of cotton or of man-made textile fibres 72 60.05 A II b) 2 9,7 103Outer garments and other articles,knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing acces ­ sories : II. Other : Knitted or crocheted fabric and articles thereof, elastic or rubberized (including elastic knee-caps and elastic stockings): B. Other : Knitted swimwear 60.06 B I 60.05-11 , 13, 15 60.06-91 Men's and boys' outer garments :61.01B II 61.02 B II b) Women's, girls' and infants' outergarments : B. Other : 61.01-22, 23 61.02-16, 18 woven swimwear, of wool, of cotton or of man-made textile fibres 74 60.05 A II b) 1,54 6504 gg) 11 22 33 44 60.05-71 , 72, 73 , 74 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing acces ­ sories : II . Other : Women's, girls' and infants' (other than babies') suits and costumes (including coordinate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of knitted or crocheted fabric, not elastic or rubberized, of wool, of cotton or of man-made textile fibres , excluding ski suits No L 26/22 Official Journal of the European Communities 30. 1 . 84 Table of equivalence Category CCT heading No NIMEXE code ( 1984) Description pieces/kg g/piece 75 60.05 A II b) 4 ff) 60.05-66, 68 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing acces ­ sories : II . Other : Men's and boys' suits (including coordinate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of knitted or crocheted fabric, not elastic or rubberized, of wool, of cotton or of man-made textile fibres, excluding ski suits 0,80 1 250 77 60.03 B II a) 60.03-24, 26 Stockings , under stockings, socks, ankle-socks, sockettes and the like, knitted or crocheted, not elastic or rubberized : Women's stockings of synthetic textile fibres 40 pairs 25 80 61.02 A 61.04 A 61.02-01 , 03 61.04-01 , 09 Women's, girls* and infants' outer garments : A. Babies' garments, girls' garments up to and including commercial size 86 : Women's, girls* and infants' under garments : A. Babies' garments ; girls* garments up to and including commercial size 86 : Babies' woven garments of wool, of cotton or of man-made textile fibres 82 60.04 B IV a) c) 60.04-38, 60 Under garments, knitted or crocheted , not elastic or rubberized : B. Of other textile materials : Under garments, other than babies', knitted or crocheted, not elastic or rubberized, of wool, of fine animal hair or of regenerated textile fibres 84 61.06 B C D E 61.06-30, 40, 50, 60 Shawls, scarves, mufflers, mantillas, veils and the like : Other than knitted or crocheted, of wool, of cotton or of man-made textile fibres 30 . 1 . 84 Official Journal of the European Communities No L 26/23 Table of equivalenceCategory CCT heading No NIMEXE code ( 1984) Description pieces/kg g/piece 85 61.07 B C D 61.07-30, 40, 90 Ties , bow ties and cravats : Other than knitted or crocheted, of wool, of cotton or of man-made textile fibres 17,9 56 86 61.09 A B C E 61.09-20, 30, 40, 80 8,8Corsets, corset-belts, suspender-belts, brassieres, braces, suspenders, gaiters and the like (including such articles of knitted or crocheted fabric), whether or not elastic : Corsets, corset-belts, suspender ­ belts , braces, suspenders, garters and the like (including such articles of knitted or crocheted fabric), other than brassieres, whether or not elastic 114 87 61.10 61.10-00 Gloves, mittens, mitts, stockings, socks and sockettes, not knitted or crocheted 88 61.11 61.11-00 | Made up accessories for articles of apparel (for example, dress shields, shoulder and other pads, belts, muffs, sleeve protectors, pockets): Other than knitted or crocheted No L 26/24 Official Journal of the European Communities 30. 1 . 84 GROUP III C Table of equivalenceCategory CCT heading No NIMEXE code ( 1984) Description pieces/kg ! g/piece 90 ex 59.04 59.04-11 , 13 , 15, 16 , 19, 21 Twine, cordage, ropes and cables, plaited or not : Twine, cordage, ropes and cables, of synthetic textile fibres, plaited or not 91 62.04 All B II 62.04-23 , 73 Tarpaulins, sails, awnings, sunblinds, tents and camping goods : Tents 92 51.04 A I B I 59.11 A III a) 51.04-03, 52 59.11-15 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : Rubberized textile fabrics, other than rubberized knitted or crocheted goods : A. Rubberized textile fabrics not comprised in B below : III . Other : Woven fabrics of man-made textile fibres and rubberized textile woven fabrics, for tyres 93 62.03 B I b) II a) b) 2 c) 62.03-30, 40, 97, 98 Sacks and bags, of a kind used for the packing of goods : B. Of other textile materials : Sacks and bags, of a kind used for the packing of goods, of woven fabrics , other than made from polyethylene or polypropylene strip 94 59.01 59.01-07, 12, 14, 15 , 16, 18 , 21 , 29 Wadding and articles of wadding ; textile flock and dust and mill neps I 95 ex 59.02 59.02-35 , 41 , 47, 51 , 57, 59, 91 , 95 , 97 Felt and articles of felt, whether or not impregnated or coated : Felt and articles of felt, whether or not impregnated or coated, other than floor coverings 96 59.03 59.03-11 , 19, 30 Bonded fibre fabrics, similar bonded yarn fabrics, and articles of such fabrics , whether or not impregnated or coated : Other than clothing and clothing accessories 30 . 1 . 84 Official Journal of the European Communities No L 26/25 Category CCT heading No NIMEXE code ( 1984) Table of equivalence Description pieces/kg g/piece 97 59.05 59.05-11 , 31 , 39, 51 , 59, 91 , 99 Nets and netting made of twine, cordage or rope, and made up fishing nets of yarn , twine, cordage or rope : Nets and netting made of twine, cordage or rope and made up fishing nets of yarn, twine, cordage or rope 98 59.06 59.06-00 Other articles made from yam, twine, cordage, rope or cables, other than textile fabrics and articles made from such fabrics : Other articles made from yarn, twine, cordage, rope or cables, other than textile fabrics, articles made from such fabrics and articles of category 97 99 59.07 59.07-10, 90 Textile fabrics coated with gum or amylaceous substances, of a kind used for the outer covers of books and the like ; tracing cloth ; prepared painting canvas ; buckram and similar fabrics for hat foundations and similar uses 100 59.08 59.08-10 , 51 , 61,71,79 Textile fabrics impregnated , coated, covered or laminated with preparations of cellulose derivatives or of other arti ­ ficial plastic materials 101 ex 59.04 59.04-80 Twine, cordage, ropes and cables, plaited or not : Other than of synthetic textile fibres 102 59.10 59.10-10, 31 , 39 Linoleums and materials prepared on a textile base in a similar manner to linoleum, whether or not cut to shape or of a kind used as floor coverings ; floor coverings consisting of a coating applied on a textile base, cut to shape or not 103 59.11 A I II III b) B 59.11-11 , 14, 17, 20 Rubberized textile fabrics other than rubberized knitted or crocheted goods : Excluding fabrics for tyres No L 26/26 Official Journal of the European Communities 30. 1 . 84 Table of equivalence Category CCT heading No NIMEXE code ( 1984) Description pieces/kg g/piece 104 59.12 59.12-00 Textile fabrics otherwise impregnated or coated ; painted canvas being thea ­ trical scenery, studio back-cloths or the like : Textile fabrics, impregnated or coated, other than those of cate ­ gories 99, 100, 102 and 103 ; painted canvas being theatrical scenery, studio back-cloths or the like 105 59.13 59.13-01 , 11 , 13, 15, 19, 32 , 34, 35, 39 Elastic fabrics and trimmings (other than knitted or crocheted goods) consisting of textile materials combined with rubber threads 106 59.14 59.14-00 Wicks, of woven, plaited or knitted textile materials, for lamps , stoves, lighters , candles and the like ; tubular knitted gas-mantle fabric and incandescent gas mantles 107 59.15 59.15-10, 90 Textile hosepiping and similar tubing, with or without lining, armour or accessories of other materials 108 59.16 59.16-00 Transmission , conveyor or elevator belts or belting, of textile material , whether or not strengthened with metal or other material 109 62.04 A I B I 62.04-21 , 61 , 69 Tarpaulins, sails, awnings, sunblinds, tents and camping goods : Woven tarpaulins, sails, awnings and sunblinds 110 62.04 A III B III 62.04-25 , 75 Tarpaulins, sails, awnings, sunblinds, tents and camping goods : Woven pneumatic mattresses 111 62.04 A IV B IV 62.04-29, 79 Tarpaulins, sails , awnings , sunblinds, tents and camping goods : Camping goods, woven, other than pneumatic mattresses and tents 112 62.05 A B D E ! 62.05-01 , 10, 30, 93, 95 , 99 Other made up textile articles (including dress patterns) : Other made up textile articles, woven, excluding those of cate ­ gories 113 and 114 30 . 1 . 84 Official Journal of the European Communities No L 26/27 Category CCT heading No NIMEXE code ( 1984) Description Table of equivalence \ pieces/kg g/piece 113 62.05 c 62.05-20 Other made up textile articles (including dress patterns): C. Floor cloths, dish cloths, dusters and the like : Floor cloths, dish cloths, dusters and the like, other than knitted or crocheted 114 59.17 A B II C D 59.17-10, 29, 32, 38 , 49, 51 , 59, 71 , 79, 91 , 93, 95 , 99 Textile fabrics and textile articles of a kind commonly used in machinery or plant No L 26/28 Official Journal of the European Communities 30 . 1 . 84 ANNEX IA Compositions of groups of categories Page GROUP I A Textiles Categories 1 , 2 , 3 . 29 B Clothing Categories 4 , 5 , 6 , 7, 8 31 GROUP II A Textiles Category 9 33 B Clothing Categories 12, 15 B, 16, 24, 73 34 GROUP III A Textiles Category 52 . ... 36 B Clothing Category 67 3$ Note: Categoiy 24 includes the old categories 24 and 25 in Regulation (EEC) No 3059/78 of 21 Decem ­ ber 1978 . A N N E X II Q U A N TI TA TI V E LI M IT S BE TW EE N 19 83 A N D 19 86 Th eb rea kd ow nb etw een Me mb er Sta tes of the Co mm un ity qu an tita tiv el im its sha ll be de fin itiv ef or the yea rs 198 3a nd 198 4. Fo rth ey ear s1 985 and 198 6t his bre akd ow ni sp ubl ish ed for the pur pos es of inf orm ati on and its def ini tiv ev ers ion sha ll be the sub jec to fa Co mm un ity Re gu lat ion at the be gin nin g of ea ch of tho se ye ars . Wh en the con stit uti ve ma ter ial of the pro du cts of cat ego rie s1 to 114 is no ts pec ific ally me nti on ed the se pro du cts are to be tak en to be ma de exc lus ive ly of wo ol or of fin ea nim al ha ir, of co tto no ro f sy nt he tic or ar tif ici al tex til e fib re s. G R O U P I A M em ­ M em ­ g o ry CC T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 D ec em be r be r St at es 19 83 19 84 19 85 19 86 1 55 .0 5 Y ug os la vi a T on ne s Co tto n ya rn , no t pu t up fo r ret ail sa le 55 .0 5- 13 , 19 , 21 , 25 , 27 , 29 , 33 , 35 , 37 , 41 , 45 , 46 , 48 , 51 , 53 , 55 , 57 , 61 , 65 , 67 , 69 , 72 , 78 , 81 ,8 3, 85 ,8 7 84 Official Journal of the European Communities No L 26 / 29 D F I B N L U K IR L D K G R E E C 2 78 5 20 9 4 34 4 12 1 14 3 49 32 17 1 7 85 4 2 79 0 21 4 4 34 6 12 3 14 9 49 32 17 1 7 87 4 2 79 4 21 9 4 34 8 12 4 15 5 49 32 17 2 7 89 3 2 79 9 22 4 4 35 1 12 5 16 1 49 32 17 2 7 9 1 3 2 55 .0 9 Y ug os la vi a T on ne s O th er w ov en fa br ic s of co tto n : W ov en fa br ics of co tto n, ot he r th an ga uz e, ter ry fab ric s, na rro w wo ve n fab ric s, pil e fab ric s, ch en ill e fa br ics , tu lle an d ot he r ne tf ab ric s D F I B N L U K IR L D K G R E E C 1 92 0 85 8 4 77 8 51 6 1 07 7 12 13 4 20 0 9 49 5 1 94 0 86 7 4 78 6 51 9 1 08 3 12 13 4 20 1 9 54 2 1 96 1 87 7 4 79 3 52 3 1 08 8 12 13 4 20 2 9 59 0 1 98 1 88 8 4 80 1 52 7 1 09 2 12 13 4 20 3 9 63 8 55 .0 9- 03 , 04 , 05 , 06 , 07 , 08 , 09 , 10 , 11 , 12 , 13 , 14 , 15 , 16 , 17 , 19 , 21 , 29 , 32 , 34 , 35 , 37 , 38 , 39 , 41 , 49 , 51 , 52 , 53 , 54 , 55 , 56 , 57 , 59 , 61 , 63 , 64 , 65 , 66 , 67 , 68 , 69 , 70 , 71 , 73 , 75 , 76 , 77 , 78 , 79 , 80 , 81 , 82 , 83 , 84 , 85 , 87 , 88 , 89 , 90 , 91 , 92 , 93 , 98 ,9 9 Qu an tit ati ve lim its fro m 1J an ua ry to 31 D ec em be r C at e ­ go ry CC T he ad in g N o N IM EX E co de (1 98 4) De sc rip tio n T hi rd co un tr ie s M em ­ be r St at es U ni ts 19 83 19 84 19 85 19 86 2 a) Y ug os la vi a T on ne s a) O f w hi ch ot he r th an un ­ bl ea ch ed or bl ea ch ed 55 .0 9- 06 , 07 , 08 , 09 , 51 , 52 , 53 , 54 , 55 , 56 , 57 , 59 , 61 , 63 , 64 , 65 , 66 , 67 , 70 , 71 , 73 , 83 , 84 , 85 , 87 , 88 , 89 , 90 , 91 , 92 , 93 , 98 ,9 9 D F I B N L U K IR L D K G R E E C 58 0 18 4 74 6 13 2 13 9 5 73 15 0 2 00 9 58 6 18 6 74 7 13 2 14 0 5 73 15 1 2 02 0 59 2 18 8 74 8 13 3 14 1 5 73 15 1 2 03 1 59 4 19 2 74 9 13 4 14 2 5 73 15 2 2 04 1 3 56 .0 7 A Y ug os la vi a T on ne s W ov en fa br ic s of m an -m ad e fib re s (d isc on tin uo us or wa ste ): A. O fs yn th eti c tex til e fib res : W ov en fab ric s of sy nt he tic fib res (d isc on tin uo us or wa ste ) ot he r tha n na rro w wo ve n fab ric s, pil e fab ric s (in clu din g ter ry fab ric s) an d ch en ill e fa br ic s: D F I B N L U K IR L D K G R E E C 74 65 42 9 32 61 5 17 3 6 84 5 82 70 43 0 33 63 5 17 3 6 86 2 89 74 43 2 34 66 5 17 3 6 87 9 97 78 43 4 35 69 5 17 3 6 89 7 56 .0 7- 01 , 04 , 05 , 07 , 08 , 10 , 12 , 15 , 19 , 20 , 22 , 25 , 29 , 30 , 31 , 35 , 38 , 39 , 40 , 41 , 43 , 45 , 46 , 47 ,4 9 No L 26 / 30 Official Journal of the European Communities 30 . 1 84 G R O U P I B C at e ­ go ry CC T he ad in g N o INI ME XE cod e(1 984 ' D es cr ip tio n T hi rd co un tr ie s U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 D ec em be r M em ­ be r St at es 19 83 19 84 19 85 19 86 4 60 .0 4 B I II a) b) c) IV b) 1 aa ) dd ) 2 ee ) d) 1 aa ) dd ) 2 dd ) 60 .0 4- 19 , 20 , 22 , 23 , 24 , 26 , 41 , 50 , 58 , 71 , 79 , 89 U nd er ga rm en ts , kn itt ed or cr o ­ ch et ed ,n ot el as tic or ru bb er iz ed : Sh irt s, T- sh irt s, lig htw eig ht fin e kn it ro ll, po lo or tu rtl e ne ck ed ju m pe rs an d pu llo ve rs , un de rv es ts an d pu llo ve rs , un de rv es ts an d th e lik e, kn itt ed or cro ch ete d, no te las ­ tic or ru bb er iz ed , ot he r th an ba bie s' ga rm en ts, of co tto n or , sy nt he tic tex til e fib re s: T- sh irt s an d lig htw eig ht fin e kn it ro ll, po lo or tu rtl e ne ck ed ju m pe rs an d pu llo ve rs , of re ge ne ra te d tex til e fib res ,o th er tha nb ab ies 'g arm en ts Y ug os la vi a U K 1 00 0 pi ec es 25 0 O 65 0 67 3 69 7 ^ Official Journal of the European Communities No L 26 / 31 5 60 .0 5 A I II b) 4 bb ) 11 aa a) bb b) cc c) dd d) ee e) 22 bb b) cc c) dd d) ee e) fff ) 60 .0 5- 01 , 31 , 33 , 34 , 35 , 36 , 39 , 40 ,4 1, 42 ,4 3 O ut er ga rm en ts an d ot he r ar tic les , kn itt ed or cr oc he te d, no t ela sti c or ru bb er iz ed : A. Ou ter ga rm en ts an d clo thi ng ac ce ss or ie s : Je rse ys , pu llo ve rs , sli p- ov ers , wa ist co ats , tw ins ets , ca rd ig an s, be d jac ke ts an d ju m pe rs ,k ni tte d or cr oc he te d, no te la sti c or ru bb er ­ ize d, of w oo l, of co tto n or of m an -m ad e te xt ile fib re s Y ug os la vi a D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 66 5 31 6 80 15 9 21 7 6 30 18 1 49 1 67 5 32 7 87 16 1 22 1 7 31 19 1 52 8 68 6 33 7 94 16 4 22 5 8 32 20 1 56 6 69 7 34 6 10 3 16 6 23 0 9 33 21 1 60 5 6 61 .0 1 B V d) 1 2 3 e) 1 2 3 61 .0 2 B II e) 6 aa ) bb ) cc ) M en 's an d bo ys 'o ut er ga rm en ts : W om en 's, gi rls ' an d in fa nt s' ou te r ga rm en ts : Y ug os la vi a j D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 22 2 40 30 12 5 21 9 2 12 10 66 0 22 6 46 34 12 6 22 4 2 12 10 68 0 23 1 51 38 12 7 22 9 2 12 10 70 0 23 5 56 42 12 9 23 5 2 12 10 72 1 (') Th eq ua nti tat ive lim iti nd ica ted co ve rs the pe rio df rom 17 Oc tob er to 31 De ce mb er 19 83 . C at e ­ g o ry CC T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 D ec em be r \ I l l I 19 83 19 84 19 85 19 86 6 (c on t'd ) 61 .0 1- 62 , 64 , 66 , 72 ,7 4, 76 61 .0 2- 66 ,6 8, 72 B. O th er : M en 's an d bo ys 'w ov en br ee ch es , sh or ts an d tro us er s (in clu di ng sla ck s) ; wo m en 's, gi rls ' an d in fa nt s' w ov en tro us er s an d sla ck s, of w oo l, of co tto n or of m an -m ad e te xt ile fi br es 7 60 .0 5 A II b) 4 aa ) 22 33 44 55 61 .0 2 B II e) 7 bb ) cc ) dd ) 60 .0 5- 22 , 23 , 24 , 25 61 .0 2- 78 ,8 2, 84 O ut er ga rm en ts an d ot he r ar tic les , kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : A. O ut er ga rm en ts an d cl ot hi ng ac ce ss or ie s: II . O th er W om en 's, gi rls ' an d in fa nt s' ou te r ga rm en ts : B. O th er : Bl ou se s an d sh irt -b lo us es ,k ni tte d, cr oc he te d (h ot ela sti c or ru bb er ­ ize d) ,o rw ov en ,f or wo m en ,g irl s an d in fa nt s, of w oo l, of co tto n or of m an -m ad e te xt ile fib re s Y ug os la vi a D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 19 4 29 29 52 30 1 8 9 35 2 19 6 32 30 53 31 1 8 9 36 0 19 7 34 31 55 33 1 8 9 36 8 19 8 37 33 56 34 1 8 9 37 6 8 61 .0 3 A 61 .0 3- 11 , 15 , 19 M en 's an d bo ys ' un de r ga rm en ts, in clu di ng co lla rs , sh irt fro nt s an d cu ff s: M en 's an d bo ys 's hi rts ,w ov en ,o f w oo l, of co tto n or of m an -m ad e te xt ile fib re s Yu go sla vi a D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 98 8 25 7 19 1 32 9 53 5 11 30 41 2 38 2 99 3 26 7 19 8 33 3 54 3 11 31 42 2 4 1 8 99 8 27 7 20 5 33 7 55 1 11 32 43 2 45 4 1 00 3 28 7 21 3 34 1 55 9 11 33 44 2 49 1 No L 26 / 32 Official Journal of the European Communities 30 . 1 . 84 G R O U P II A C at e ­ g o ry CC T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tri es M em ­ be r S ta te s U ni ts Qu an tit ati ve lim its fro m 1J an ua ry to 31 D ec em be r 19 83 19 84 19 85 19 86 9 55 .0 8 62 .0 2 B III a) 1 55 .0 8- 10 ,3 0, 50 , 80 62 .0 2- 71 Te rry tow ell ing an d sim ila r ter ry fa br ic s of co tto n : Be d lin en ,t ab le lin en ,t oi let lin en an d ki tch en lin en ;c ur tai ns an d ot he rf ur ­ ni sh in g ar tic les : B. O th er : W ov en co tto n ter ry fab ric s; to ile t an d ki tc he n lin en of w ov en co tto n te rry fa br ics Y ug os la vi a D F I B N L U K IR L D K G R E E C T on ne s 27 7 18 2 30 21 75 1 27 4 61 7 28 2 18 5 35 25 87 1 29 4 64 8 28 6 18 9 41 29 99 1 30 5 68 0 29 1 19 1 48 34 11 1 2 31 6 71 4 ^ Official Journal of the European Communities No L 26 / 33 G R O U P II B Qu an tit ati ve lim its fro m 1J an ua ry to 31 D ec em be r C at e ­ g o ry CC T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r St at es U ni ts 19 83 19 84 19 85 19 86 12 60 .0 3 A B I II b) C D 60 .0 3- 11 , 19 , 20 , 27 ,3 0, 90 St oc ki ng s, un de r sto ck in gs , so ck s, an kl e- so ck s, so ck et te s an d th e lik e, kn itt ed or cr oc he te d no t el as tic or ru bb er iz ed : O th er th an wo m en 's sto ck in gs of sy nt he tic tex til e fib re s Y ug os la vi a D F I B N L U K IR L D K G R E E C 1 00 0 pa irs 99 0 2 00 0 21 0 33 7 19 2 8 16 0 21 3 9 1 8 1 04 5 2 01 0 23 5 36 1 22 9 10 16 2 23 4 07 5 1 10 0 2 02 0 26 2 38 3 27 2 11 16 4 26 4 23 8 1 16 2 2 03 0 29 4 40 8 30 5 12 16 7 29 4 40 7 No L 26 / 34 Official Journal of the European Communities 30 . 1 . 84 15 B 61 .0 2 B II e) 1 aa ) bb ) cc ) 2 aa ) bb ) cc ) 61 .0 2- 31 , 32 , 33 , 35 ,3 6, 37 ,3 9, 40 W om en 's, gi rls ' an d in fa nt s' ou te r ga rm en ts : B. O th er : W om en 's, gi rls ' an d in fa nt s' w ov en ov er co at s, ra in co at s an d ot he r co ats , clo ak s an d ca pe s; ja ck et s an d bl az er s, ot he r th an ga rm en ts of ca teg or y 15 A, of w oo l, of co tto n or of m an -m ad e te xt ile fib re s Y ug os la vi a D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 17 6 90 14 25 26 1 34 4 37 0 17 9 92 1 7 28 31 1 34 5 38 7 18 2 94 20 31 36 1 34 6 40 4 18 5 96 23 35 41 1 34 7 42 2 16 61 .0 1 B V c) 1 2 3 61 .0 1- 51 ,5 4, 57 M en 's an d bo ys 'o ut er ga rm en ts : M en 's an d bo ys ' wo ve n su its (in clu di ng co or di na te su its co n ­ sis tin g of tw o or th re e pi ec es , wh ich are ord ere d, pa ck ed ,c on ­ sig ne d an d no rm all y so ld to ­ ge th er ) of wo ol ,o f co tto n or of m an -m ad e te xt ile fib re s, ex cl u ­ di ng sk is ui ts Y ug os la vi a D F I B N L U K IR L D K G R E E C 1 00 0 pi ec es 11 2 47 14 2 7 16 4 1 37 4 40 6 11 6 52 17 30 16 5 1 37 4 42 2 12 1 57 19 33 16 7 1 37 4 43 9 12 6 63 21 36 16 9 1 37 4 45 7 C at e ­ go ry CC T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s Qu an tit ati ve lim its fro m 1J an ua ry to 31 D ec em be r M em ­ be r St at es U ni ts 19 83 19 84 19 85 19 86 24 60 .0 4 Yu go sla vi a F 1 0 0 0 pi ec es 18 0 18 9 19 8 20 8 60 .0 4- 47 ,7 3 B lV b) lb b) 2 aa ) bb ) d) 1b b) 2 aa ) bb ) U nd er ga rm en ts , kn itt ed or cr o ­ ch et ed ,n ot el as tic or ru bb er iz ed : M en 's an d bo ys 'p yja ma s, kn itt ed or cro ch ete d, of co tto n or of syn ­ th et ic te xt ile fib re s W om en 's, gir ls' an d in fa nt s' (o th er th an ba bie s') kn itt ed or cro ch ete d py jam as an d nig ht dre sse s, of co tto n or sy nth eti c fib re s 60 .0 4- 51 , 53 , 81 , 83 73 60 .0 5 A II b) 3 Y ug os la vi a 10 00 pi ec es D F I B N L U K IR L D K G R E E C 29 0 93 44 94 13 0 3 10 11 67 5 29 2 98 48 95 13 6 3 11 12 69 5 29 4 10 4 52 96 14 2 3 12 13 71 6 29 6 11 0 56 97 14 8 3 13 14 73 7 Ou ter ga rm en ts an d ot he r art icl es , kn itt ed or cr oc he ted , no t ela sti c or ru bb er iz ed : A. Ou ter ga rm en ts an d clo thi ng ac ce ss or ie s : II . O th er : Tr ac k su its of kn itt ed or cr o ­ ch ete d fa br ic , no t ela sti c or ru bb er iz ed ,o fw oo l, of co tto n or of m an -m ad e te xt ile fib re s ^ ^ Official Journal of the European Communities No L 26 / 35 60 .0 5- 16 ,1 7, 19 G R O U P II I A C at e ­ g o ry CC T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r St at es U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r \ I 19 83 19 84 19 85 19 86 52 55 .0 6 55 .0 6- 10 ,9 0 Co tto n ya rn ,p ut up fo rr eta il sa le Y ug os la vi a I T on ne s 58 61 64 67 G R O U P II I B No L 26 / 36 Official Journal of the European Communities 30 . 1 . 84 C at e ­ go ry CC T he ad in g N o N IM EX E co de (1 98 4) D es cr ip tio n T hi rd co un tr ie s M em ­ be r S ta te s U ni ts Q ua nt ita tiv e lim its fro m 1J an ua ry to 31 D ec em be r I I | | 19 83 - 19 84 19 85 19 86 67 60 .0 5 A II b) 5 B 60 .0 6 B II II I O ut er ga rm en ts an d ot he r ar tic les , kn itt ed or cr oc he te d, no t el as tic or ru bb er iz ed : K ni tte d or cr oc he te d fa br ic an d ar tic le s th er eo f, el as tic or ru bb er iz ed (in cl ud in g ela sti c kn ee -c ap s an d ela s ­ tic sto ck in gs ): Y ug os la vi a D F I B N L U K IR L D K G R T on ne s 27 8 C) 43 36 24 55 3 25 4 27 9 (') 48 40 28 61 3 25 5 28 1 C) 53 44 31 68 3 25 6 28 2 O 59 49 34 75 3 25 7 l B . O th er : E E C 46 8 48 9 51 1 53 4 60 .0 5- 93 , 94 , 95 , 96 ,9 7, 98 ,9 9 60 .0 6- 92 ,9 6, 98 Cl ot hi ng ac ce ss or ies an d ot he r ar tic les (ex ce pt ga rm en ts) ,k ni tte d or cr oc he te d, no te las tic or ru bb er ­ ize d, ar tic les (o th er th an ba th in g co stu m es ) of kn itt ed or cr oc he te d fa br ic , el as tic or ru bb er iz ed , of w oo l, of co tto n, or of m an -m ad e te xt ile fib re s 67 a) 60 .0 5- 97 a) O f wh ich sa ck s an d ba gs of a ki nd us ed fo r th e pa ck in g of go od s, m ad e fro m po ly ­ eth yl en e or po ly pr op yl en e str ip Yu go sla vi a F I B N L U K T on ne s 21 18 12 35 22 19 13 37 23 20 14 39 24 21 15 41 (') Th e qu an tit ati ve lim it in di ca ted fo rG er m an y do es no tc ov er ela sti c sto ck in gs (fo rv ar ico se ve ins )  N IM EX E co de 60 .06 -9 2. 30 . 1 . 84 Official Journal of the European Communities No L 26/37 ANNEX IV referred to in Article 2 PART ONE Origin shall be accepted in place of the proof of origin stipulated in Article 1 . 2 . The proof of origin referred to in Article 1 shall not be required where goods are accompanied by a certificate conforming to the specimen and complying with the conditions set out in Regulations (EEC) No 3058/82 O or (EEC) No 3059/82 (2) or in the corresponding provisions which are to replace the said Regulations . 3 . Paragraph 2 shall also apply to goods accompanied by a certificate conforming to the specimen and complying with the conditions set out in Annex VI. 4 . Non-commercial imports exempt from pro ­ duction of the documents referred to in paragraph 1 in accordance with the provisions of the preferential arrangements concerned shall not be subject to the provisions of this Annex. 5 . The conditions whereby this Annex shall apply to non-commercial imports other than those covered by paragraph 4 shall be adopted in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 802/68 (*). Pending the implementation of these rules, the Member States may continue to apply the national rules in force in this field . Article 1 1 . Products listed in Annex I originating in Yugo ­ slavia may be imported into the Community in accordance with the arrangements established by this Regulation on production of a certificate of origin conforming to the specimen attached to Annex V. 2 . The certificate of origin shall be issued by the competent authorities of Yugoslavia if the products in question can be considered as originating in Yugo ­ slavia within the meaning of the relevant rules in force in the Community. 3 . However, products listed in Annex I other than those falling within group I or II may be imported into the Community in accordance with the arrangements established by the Regulation on production of a declaration by the exporter or supplier on the invoice, or, where there is no invoice, on another commercial document relating to the products in question, to the effect that the said products originate in Yugoslavia, within the meaning of the relevant rules in force within the Community. 4 . Where different criteria for determining origin are fixed in respect of products falling within a single category and a single tariff heading, the certificate or declaration shall include a description of the goods w hich is sufficiently detailed to allow assessment of the criterion on the basis of which the certificate was issued or the declaration made. PARTII Administrative cooperation Article 4 The Commission shall supply the Member States' authorities with the names and addresses of the auth ­ orities in Yugoslavia competent to issue certificates of origin and export licences, together with specimens of stamps used by these authorities . Article 2 The discovery of slight discrepancies between the entries made in the certificate of origin and those made in the documents produced to the customs office for the purpose of carrying out the formalities for importing the product shall not ipso facto cast doubt upon the statements in the certificate . Article 5 1 . Subsequent verification of certificates of origin or export licences shall be carried out at random, orArticle 3 1 . The movement certificates and forms EUR.l and EUR.2 presented at the time of importation into the Community in order to obtain a tariff preference (') OJ No L 328 , 24. 11 . 1982, p. 1 . O OJ No L 328 , 24 . 11 . 1982, p. 26. O OJ No L 148 , 26. 6. 1968, p. 1 . No L 26/38 Official Journal of the European Communities 30 . 1.84 whenever the competent Community authorities have reasonable doubt as to the authenticity of the certi ­ ficate of origin or export licence or as to the accuracy of the information regarding the true origin of the products in question. In such cases the competent authorities in the Community shall return the certificate of origin or the export licence or a copy thereof to the competent governmental authority in the supplying country concerned, giving, where appropriate, the reasons of form or substance for an enquiry. If the invoice has been submitted, such invoice or a copy thereof shall be attached to the certificate of origin or export licence or copy thereof. The competent authorities shall also forward any information that has been obtained suggesting that the particulars given on the said certificate or the said licence are inaccurate. 2 . The provisions of paragraph 1 above shall also be applicable to subsequent verfications of the declarations of origin referred to in Article 1 (3) of this Annex. 3 . The results of the subsequent verifications carried out in accordance with paragraphs 1 and 2 shall be communicated to the competent authorities of the Community within three months at the latest. The information communicated shall indicate whether the disputed certificate or licence or declaration applies to the goods actually exported and whether the goods are eligible for export to the Community under this Regulation . The competent authorities of the Community may also request copies of all documentation necessary to determine the facts fully and, in particular, the true origin of the goods ('). 4 . Should such verifications reveal abuse or major irregularities in the use of declarations of origin, the Member State concerned shall inform the Commission of this fact. The Commission shall pass the information on to the other Member States . At the request of a Member State or at the initiative of the Commission, the Committee on Origin shall, as soon as possible and in accordance with the procedure specified in Article 13 of Regulation (EEC) No 802/68, examine whether it is desirable to require the production of a certificate of origin , in accordance with Article 1 ( I) and (2), in respect of the products and the supplying country concerned. The decision shall be taken in accordance with the procedure specified in Article 14 of Regulation (EEC) No 802/68 . 5 . Random recourse to the procedure specified in this Article shall not constitute an obstacle to the release for home use of the products in question. Article 6 1 . Where the verification procedure referred to in Article 5 or where information available to the competent authorities in the Community indicates that the provisions of this Regulation are being contravened, the said authorities shall request the competent authorities of Yugoslavia to carry out appropriate enquiries concerning operations which are, or appear to be, in contravention of this Regu ­ lation. The results of these enquiries shall be communicated to the competent authorities of the Community, together with any other pertinent infor ­ mation enabling the true origin of the goods to be determined. 2 . In pursuance of the cooperation referred to in this Annex, the competent authorities of the Community may exchange any information with the competent authorities of Yugoslavia which is considered of use in preventing contravention of the provisions of this Regulation. 3 . Where it is established that the provisions of this Regulation have been contravened, the Commission may, in accordance with the procedure laid down in Article 15 of this Regulation, agree with Yugoslavia to take such measures as it deems necessary to prevent the recurrence of such contravention . (') For the purpose of subsequent verification of certificates of origin, copies of the certificates as well as any export documents referring to them shall be kept for at least two years by the competent governmental authority in each supplying country. 30 . 1 . 84 Official Journal of the European Communities No L 26/39 ANNEX V PARTI Classification Article 1 The classification of the textile products referred to in Article 1 ( 1 ) of this Regulation is based on the Annex to Council Regulation (EEC) No 950/68 ('), the Common Customs Tariff , as subsequently amended, and on the Annex to Council Regulation (EEC) No 1445/72 (2), the 'Nomenclature of goods for the external trade statistics of the Community and statistics of trade between Member States (NIMEXE)', as subsequently amended. Article 2 On the initiative of the Commission or of a Member State , the Common Customs Tariff Nomenclature Committee, which was established by Council Regu ­ lation (EEC) No 97/69 (J), as subsequently amended, and the NIMEXE Committee established by Council Regulation (EEC) No 1445/72, will examine urgently, in accordance with their respective jurisdiction and in conformity with the provisions of the aforementioned Regulations, all questions concerning the classification of products referred to in Article 1 ( 1 ) of this Regulation within the Common Customs Tariff and the NIMEXE in order to classify them in the appropriate categories . (a) a description of the products concerned ; (b) the relevant category, tariff heading or sub ­ heading and the NIMEXE code ; (c) the reasons which have led to the decision. Article 5 1 . Where a classification decision adopted in accordance with current Community procedures results in a change of classification practice or a change in category of any product subject to the present Regulation, the competent authorities of the Member States shall provide 30 days' notice, from the date of the Community's notification, before the decision is put into effect. 2 . Products shipped before the date of the application of the decision shall remain subject to earlier classification practice, provided that the goods in question are entered for importation within 60 days of that date. 3 . Paragraphs 1 and 2 above apply without prejudice to the preliminary provisions of the Annex 'Nomenclature of goods for the external trade statistics of the Community and statistics of trade between Member States (NIMEXE)' to Council Regulation (EEC) No 1445/72, as last amended by Commission Regulation (EEC) No 3589/83 (4). Article 6 Where a classification decision adopted in accordance with the established Community procedures referred to in Article 5 of this Annex involves a category of products subject to a quantitative limit, the Commission shall, without delay, initiate consultation with Yugoslavia in accordance with Article 13 of the present Regulation, in order to reach an agreement on the necessary adjustments to the relative quantitative limits provided for in Annex II of this Regulation . Article 7 1 . Without prejudice to any other provision on this subject, where the classification indicated in the documentation necessary for importation of the products covered by this Regulation differs from the classification determined by the competent authorities of the Member State into which they are to be imported, the goods in question are provisionally subject to the import regime which, in accordance with the provisions of the present Regulation, is Article 3 The Commission shall inform Yugoslavia of any changes in the Common Customs Tariff or NIMEXE on their adoption by the competent authorities of the Community. Article 4 The Commission shall inform the competent auth ­ orities of Yugoslavia of any decisions adopted in accordance with the procedures in force in the Community relating to the classification of products subject to the present Regulation, within one month at the latest of their adoption . Such communication shall include : C) OJ No L 172 , 22 . 7. 1968 , p . 1 . ( 2 ) OJ No L 161 , 17 . 7 . 1972 , p . 1 . O OJ No L 14,21 . 1 . 1969, p . 1 . (') OJ No L 364, 27. 12 . 1983, p. 8 . Official Journal of the European Communities 30 . 1.84No L 26/40 consignments of textile products subject to the quantitative limits established in Annex II up to the level of the said limits and the corresponding shares . 2 . The original of the export licence must be presented by the importer for the purposes of the issue of the import authorization (') referred to in Article 14 below. Article 12 1 . The export licence shall conform to the specimen appended to this Annex and it may also contain a translation into another language. It must certify inter alia that the quantity of goods in question has been set off against the quantitative limit and the share established for the category of the product concerned. 2 . Each export licence shall cover only one of the categories of products listed in Annex II to this Regu ­ lation . Article 13 Exports shall be set off against the quantitative limits and shares established for the year in which the products covered by the export licence have been shipped within the meaning of Article 3 (4) of this Regulation . Article 14 1 . ' The authorities of the Member State designated on the export licences as the country of destination of the goods concerned shall issue an import authori ­ zation automatically within a maximum of five working days of the presentation by the importer of the original of the corresponding export licence . This presentation must be effected not later than 31 March of the year following that in which the goods covered by the export licence have been shipped. 2 . The import authorizations shall be valid for three months from the date of their issue. 3 . The import authorizations shall be valid only in the Member State which issued them. 4 . The importer's declaration or request to obtain the import authorization shall contain : (a) the names of the importer and exporter ; (b) the country of origin of the products or, when different, the country of export or of purchase ; applicable to them on the basis of the classification determined by the aforementioned authorities . 2 . Member States shall inform the Commission without delay of the cases referred to in paragraph 1 and the Commission shall notify the competent auth ­ orities of the supplying countries of the details of the case in question . 3 . Member States , at the time of the communi ­ cation referred to in paragraph 2 , shall specify if, following the application of the provisions of paragraph 1 , the quantities of the products which are the subject of divergence have been provisionally debited against a quantitative limit laid down for a category of products other than that indicated in the export licence referred to in Article 1 1 of this Annex. 4 . The Commission shall notify the competent authorities of Yugoslavia of the provisional debits referred to in paragraph 3 , within 30 days of the date of such provisional debit. Article 8 In the cases referred to in Article 7 of this Annex as well as in those cases of a similar nature raised by the competent authorities of the supplying countries, the Commission, if necessary, and in accordance with the procedure provided for in Article 14 of this Regu ­ lation, shall enter into consultation with Yugoslavia in order to reach an agreement on the classification to be definitively applicable for the products causing the divergence . Article 9 The Commission, in agreement with the competent authorities of the Member State or States of impor ­ tation and of Yugoslavia, may, in the cases referred to in Article 8 of this Annex, determine the classi ­ fication definitively applicable to the products causing the divergence . Article 10 When a case of divergence referred to in Article 7 cannot be resolved in accordance with Article 9 of this Annex, the Nomenclature Committee of the Common Customs Tariff and the NIMEXE Committee are required , in accordance with their respective competence and with the provisions of the Regulations setting up the aforesaid Committees , to establish the classification definitively applicable to the goods concerned . PART II Double-checking system Article 11 1 . The competent government authorities of Yugo ­ slavia shall issue an export licence in rt-oect of all (') In this Annex the term 'import authorization' shall apply to both import authorization or equivalent document referred to in Article 3 (3) of this Regulation. 30 . 1 . 84 Official Journal of the European Communities No L 26/41 (c) a description of the products, including :  their commercial designation,  a description of the products in accordance with the tariff heading or subheading and/or the statistical code of the NIMEXE ; (d) the appropriate category and the quantity in the appropriate unit as indicated in Annex II to this Regulation for the products in question ; (e) the value of the products, as indicated in case 12 of the export licence ; (f) where appropriate, dates of payment and delivery and a copy of the bill of lading and of the purchase contract ; (g) date and number of the export licence ; (h) any internal code used for administrative purposes ; ( i) date and signature of importer. 5 . Importers shall not be obliged to import the total quantity covered by an import authorization in a single consignment. Article 15 The validity of import authorizations issued by the authorities of the Member States shall be subject to the validity of and the quantities indicated in the export licences issued by the competent authorities of Yugoslavia on the basis of which the import authori ­ zations have been issued . Article 16 Import authorizations or equivalent documents shall be issued without discrimination to any importer in the Community wherever the place of his establishment may be in the Community, without prejudice to compliance with the other conditions required under current rules . Article 1 7 1 . If the competent authorities of a Member State find that the total quantities covered by export licences issued by Yugoslavia for a particular category in any agreement year exceed the share established for that category, the said authorities shall suspend the further issue of import authorizations or documents . In this event, these authorities shall immediately inform the authorities of Yugoslavia and the Commission and the special consultation procedure set out in Article 13 of this Regulation shall be initiated forthwith by the Commission . 2 . Yugoslav exports not covered by export licences issued in accordance with the provisions of this Annex shall be refused the issue of import author ­ izations or documents by the competent authorities of a Member State . However, if in exceptional cases, the import of such products is allowed into a Member State by the competent authorities , the quantities involved shall not be set off against the appropriate share without the express agreement of the competent authorities of Yugoslavia . PART III Form and production of export certificates and certi ­ ficates of origin, and common provisions Article 18 1 . The export licence and the certificate of origin may comprise additional copies duly indicated as such . They shall be made out in English or French . If they are completed by hand, entries must be in ink and in printscript. These documents shall measure 210 x 297 mm. The paper used shall be white writing paper, sized, not containing mechanical pulp and weighing not less than 25 g/mJ . Each part shall have a printed guilloche pattern background making any falsification by mechanical or chemical means apparent to the eye. If the documents have several copies only the top copy which is the original shall be printed with the guilloche pattern background. This copy shall be clearly marked as 'original' and the other copies as 'copies'. Only the original shall be accepted by the competent authorities in the Member States as being valid for the provisions of export in accordance with the provisions of this Regulation . 2 . Each document shall bear a standardized serial number, whether or not printed, by which it can be identified . 3 . This number shall be composed of the following elements :  two letters identifying the exporting country as follows : YU,  two letters identifying the Member State of destination as follows : No L 26/42 Official Journal of the European Communities 30 . 1 . 84 BL = Benelux, DE = Federal Republic of Germany, DK = Denmark, FR = France, GB = United Kingdom, GR = Greece, IR = Ireland, IT = Italy,  a one-digit number identifying the quota year, corresponding to the last figure in the respective Agreement year, e.g. 3 for 1983,  a two-digit number identifying the particular issuing office concerned in the exporting country,  a five-digit number running consecutively from 00001 to 99999 allocated to the Member State of destination . Article 19 The export licence and the certificate of origin may be issued after the shipment of the products to which they relate . In such cases they must bear the endorsement 'delivre a posteriori' or 'issued retrospectively5 . Article 20 In the event of theft, loss or destruction of an export licence or a certificate of origin, the exporter may apply to the competent governmental authority which issued the document for a duplicate to be made out on the basis of the export documents in his possession. The duplicate licence or certificate issued in this way must bear the endorsement 'duplicata' or 'duplicate'. The duplicate shall bear the date of the original licence or certificate. 1 Exporter ( name. · full address country) Exportateur ( nom . adresse complÃ ¨te , pays) ORIGINAL 2 No 3 Quota year AnnÃ ©e contingentaire 4 Category number NumÃ ©ro de catÃ ©gorie 5 Consignee ( name, full address , country) Destinataire ( nom . adresse complÃ ¨te , pays) CERTIFICATE OF ORIGIN (Textil · prefects) CERTIFICAT Ã'ORIFILNE IÃ MAJMIÃ A I.MÃ H · m \(pronos mun) 6 Country of Oftgin Pays d'origine 7 Country of destination Pays de destination 8 Piace and date of shipment - Means of transport Lieu et date d'embarquement - Moyen de transool 9 Supplementary details DonnÃ ©es supplÃ ©mentaires 10 Marks and numbers - Number and kind of packages - DESCRIPTION OF GOODS Marques et numÃ ©ros - Nombre et nature des colis - DÃ SIGNATION DES MARCHANDISES 11 Quantity (') QuantitÃ © (') 1 2 FOB value H Valeur fob (*) C ) Sh ow ne t w eig ht ( k g ) an d al so qu an tity in th e un it pr es cr ib ed fo r ca te go ry w he re ot he rt ha n ne t we ig ht - In diq ue rl e po id s ne t e n kil og ra m m es ai ns i qu e la qu an tit Ã © da ns l'u ni tÃ © pr Ã ©v ue po ur la ca tÃ © go rie si ce tte un itÃ © n' es t p as le po ids n e t . (2 ) In th e cu rr en cy of th e sa le co nt ra ct - D an s la m on na ie du co nt ra t de v e n te . 1 3 CERTIFICATION BY THE COMPETENT AUTHORITY - VISA DE L'AUTORITÃ  COMPÃ TENTE i , the undersigned , certify that the goods described above originated in the country shown in box 6 , in accordance with the provisions m force in the European Econormc Community Je soussignÃ © certifie que les marchandises dÃ ©signÃ ©es ci-dessus sont originaires du pays figurant dans la case 6, conformÃ ©ment aux dispositions en vigueur dans la CommunautÃ © Ã ©conomique europÃ ©enne. 14 Competent authority ( name , full address , country) AutoritÃ © compÃ ©tente ( nom . adresse complÃ ¨te , pays) At - A ; on - le ( Signature ) (Stamp - Cachet ) class="page"> 1 Exporter ( name, full address , country) Exportateur (nom , adresse complÃ ¨te , pays) ORIfiINAL 2 No 3 Quota year AnnÃ ©e contingentaire 4 Category number NumÃ ©ro de catÃ ©gorie 5 Consignee (name , full address , country) Destinataire (nom, adresse complÃ ¨te , pays) EXPORT LICENCE (Textile predicts) LICENCE D'EXPORTATION (Produits textiles) 6 Country of origin Pays d'origine 7 Country of destination Pays de destination 8 Place and date of shipment - Means of transport Lieu et date d'embarquement - Moyen de transport 9 Supplementary details DonnÃ ©es supplÃ ©mentaires 10 Marks and numbers - Number and kind of packages - DESCRIPTION OF GOODS Marques et numÃ ©ros - Nombre et nature des colis - DÃ SIGNATION DES MARCHANDISES 11 Quantity Ã QuantitÃ © ( 1 ) 12 FOB value (*) Valeur fob (*) 31U9Ã  3p contratdu 3jBUUOUi B | SUBQ - JO641103 9|ES 91J ) p currency ag ) U | y ; au spiod s | sed n'est ^ unitÃ © auso iscatÃ ©gorie e | J nod a n / prÃ ©vue l'unitÃ © suep I qÃ uantitÃ © e | que a in sikilogram m es en tau spiod aijanbipui - weightnetthan Jagio where|M category jo ^ prescribed unit a i ) ; u iquantity osie pue ( Ã  &gt; ()weightnetM OLIS (,) 13 CERTIFICATION BY THE COMPETENT AUTHORITY - VISA DE L'AUTORITÃ  COMPÃ TENTE I , the undersigned, certify that the goods described above have been charged against the quantitative limit established for the year shown in box 3 in respect of the category shown in box 4 by the provisions regulating trade in textile products with the European Economic Community . Je soussignÃ © certifie que les marchandises dÃ ©signÃ ©es ci-dessus ont Ã ©tÃ © imputÃ ©es sur la limite quantitative fixÃ ©e pour l'annÃ ©e indiquÃ ©e dans la case 3 pour la catÃ ©gorie dÃ ©signÃ ©e dans la case 4 dans le cadre des dispositions rÃ ©gissant les Ã ©changes de produits textiles avec la CommunautÃ © Ã ©conomique europÃ ©enne. 14 Competent authority (name, full address , country) AutoritÃ © compÃ ©tente (nom , adresse complÃ ¨te , pays) At - Ã ... , on - le (Signature) (Stamp - Cachet) class="page"> 30 . 1 . 84 Official Journal of the European Communities No L 26/47 ANNEX VI referred to in Article 4 Cottage industry and folklore products 1 . The exemption provided for in Article 4 in respect of cottage-industry products shall apply to the following types of product only : (a) fabrics woven on looms operated solely by hand or foot, being fabrics of a kind traditionally made in the cottage industry of Yugoslavia ; (b) garments or other textile articles of a kind traditionally made in the cottage industry of Yugoslavia obtained manually from the fabrics referred to above and sewn exclu ­ sively by hand without the aid of any machine ; (c) traditional folklore products of Yugoslavia made by hand, in a list to be agreed between the Community and Yugoslavia. 2 . Exemption shall be granted in respect only of products covered by a certificate conforming to the specimen attached to this Annex and issued by the competent authorities in the supplying country. 3 . Should imports of any product covered by this Annex reach proportions liable to cause problems within the Community, consultations with Yugoslavia shall be initiated as soon as possible , with a view to resolving the situation by the adoption of quantitative limit, in accordance with Article 10 of this Regulation . class="page"> I Exporter (name, full address, country) Exportateur (nom. adresse complÃ ¨te , pays) ORIGINAL 2 No CERTIFICATE ia regard to HANOLOOIIS. TEXTILE HANDICRAFTS and TRA ­ DITIONAL TEXTILE PRODUCTS, OF THE COTTAGE INDUSTRY, issued to conformity «Mr art surfer UM conditions reflating trad « ia textila products with the Earapeaa Economic Community3 Consignee ( name, tull address , country) Destinataire (nom . adresse complete , pays) CERTIFICAT rafaMN aux TISSUS TISSES SUR METIERS Ã » MAIN, an PRO ­ DUITS TEXTILES FAITS A LA MAIN, al aux PRODUITS TEXTILES RELEVANT OU FOLKLORE TRADITIONNEL, OE FABRICATION ARTISANALE, dÃ ©livrÃ © aa conformitÃ © avac et sous las coalitions rÃ ©gissant las Ã ©changes de profeto textiles avac la CommunautÃ © Ã ©conomique europÃ ©enne 4 Country ot origin Pays d'origine 5 Country of destination Pays de destination 6 Piace and date of shipment - Means of transport Lieu et date d'embarquement  Moyen de transport 7 Supplementary details DonnÃ ©es supplÃ ©mentaires 8 Marks and numbers - Number and kind of packages - DESCRIPTION OF GOODS Marques et numÃ ©ros - Nombre et nature des colis - DÃ SIGNATION DES MARCHANDISES 9 Quantity QuantitÃ © 10 FOB value C) Valeur lob f1) 1 1 CERTIFICATION BY THE COMPETENT AUTHORITY - VISA DE L'AUTORITÃ  COMPÃ TENTE I , the undersigned, certify that the consignment described above includes only the following textile products of the cottage industry of the country shown in box 4 a) fabrics woven on looms operated solely by hand or foot (handlooms) (') b) garments or other textile articles obtained manually from the fabrics described under a) and sewn solely by hand without the aid of any machine (handicrafts) (M c) traditional folklore handicraft textile products made by hand, as defined in the list agreed between the European Economic Community and the country shown In box 4 Je soussignÃ © certifie que l'envoi dÃ ©crit ci-dessus contient exclusivement les produits textiles suivants relevant de la fabrication artisanale du pays figurant dans la case 4 : a) tissus tissÃ ©s sur des mÃ ©tiers actionnÃ ©s Ã ¨ la main ou au pied (handlooms) (') b) vÃ ªtements ou autres articles textiles obtenus manuellement Ã partir de tissus dÃ ©crits sous a) et cousus uniquement i la main sans l'aide d'une machine (handicrafts) C ) c) produits textiles relevant du folklore traditionnel fabriquÃ ©s Ã la main, comme dÃ ©finis dans la liste convenue entre la CommunautÃ © Ã ©conomique europÃ ©enne et le pays indiquÃ © dans la case 4 . C ) In th e cu rr en cy of th e sa le co nt ra ct - D an s la m on na ie du co nt ra t de v en te . i ' ) De let e as ap pr op ria te - Bi ffe r la ( l e s ) m en tio n( s ) ) in u ti le (s ) ) . 12 Competent authority (name. full address, country) AutoritÃ © compÃ ©tente (nom, adresse complÃ ¨te, pays) At - Ã . on - le (Signature) (Stamp - Cachet) class="page"> 30 . 1 . 84 Official Journal of the European Communities No L 26/51 ANNEX VII referred to in Article 5 Regime applicable to outward processing trade 1 . Re-imports into the Community referred to in Article 5 (3) of this Regulation shall be subject to the provisions of this Regulation, subject to the following particular provisions . 2 . Re-imports into the Community listed in the present Annex are subject to specific quantitative limits established in Appendix A. These specific quantitative limits for 1983 are broken down between the Member States, as indicated in Appendix B. The breakdown between Member States for the years 1984 to 1986 shall be carried out in accordance with the procedure laid down in Article 14 . 3 . After consultation with Yugoslavia in accordance with the procedures set out in Article 13 of this Regulation, specific quantitative limits can be established for re-imports of products not referred to in Appendix A. The decision to do so shall be taken in accordance with the provisions set out in Article 14 . 4 . (a) Transfers between categories , as well as the advance use or carry-over of part of any specific limit from one year to another may be decided in accordance with the procedure laid down in Article 14 . (b) The reallocation of part of any specific quantitative limit not used in one Member State of the Community to another Member State, may be decided in accordance with the procedure laid down in Article 14 . 5 . The Community shall inform Yugoslavia of any measures taken under paragraphs 3 and 4 . 6 . Debiting against one of the specific quantitative limits referred to in paragraphs 2 and 3 or the accounting for products covered by the present Annex but not referred to in Appendix A shall be carried out by the competent authorities of the Member States at the time of issuing of the prior authorization provided for by the Community Regu ­ lation on economic outward processing. All debiting or accounting shall be set against the year in which the prior authorization was issued . 7 . A certificate of origin shall be issued for all products covered by the present Annex by the competent authorities of Yugoslavia, in accordance with the provisions of Annex IV and shall bear a reference to the prior authorization referred to in paragraph 6 to the effect that the processing operation described in the prior authorization was carried out in Yugoslavia. Failure to comply with this provision shall not entail the ipso facto rejection of the prior authorization, save where there is grave suspicion of fraudulent practice or of serious irregularity and subject to the appro ­ priate precautionary measures to be taken before the products are given clearance. 8 . For the purpose of the application of the Regu ­ lation, the certificate of circulation of merchandise EUR- 1 issued in accordance with the provisions of Protocol 3 to the Cooperation Agreement shall replace the certificate of origin referred to in paragraph 7 and shall bear the same reference to the prior authorization . 9 . The Member States shall communicate to the Commission the names, addresses and the specimens of stamp impressions used by the competent auth ­ orities of the Community for the issue of the prior authorizations referred to in paragraph 6 . No L 26/52 Official Journal of the European Communities 30. 1 . 84 APPENDIX A The product descriptions set out in Annex I are here repeated in a shortened version Quantitative outward processing trade objectives Category Description Units Years QuantityEEC 5 Jerseys, pullovers 1 000 pieces 1983 1984 1985 1986 1 893 1 995 2 103 2 217 6 Men's and women's woven trousers, men's breeches 1 000 pieces 1983 1984 1985 1986 4 558 4 845 5 150 5 474 7 Women's woven and knitted blouses 1 000 pieces 1983 1984 1985 1986 3 093 3 198 3 307 3 419 8 Men's woven shirts 1 000 pieces 1983 1984 1985 1986 10 119 10 463 10 819 11 187 12 Stockings and socks, knitted, other than women's stockings of synthetic textile fibres 1 000 pairs 1983 1984 1985 1986 5 283 5 758 6 276 6 841 15 BO Women's overcoats and raincoats, woven, including capes 1 000 pieces 1983 1984 1985 1986 2 062 2 268 2 495 2 745 16 O Men's woven suits and coordinate suits 1 000 pieces 1983 1984 1985 1986 1 069 1 165 1 270 1 384 73 Outer garments, knitted 1 000 pieces 1983 1984 1985 1986 120 128 137 146 0) A transfer of 100 % can be made between categories 15 B and 16. 30 . 1 . 84 Official Journal of the European Communities No L 26/53 APPENDIX B Breakdown of 1983 outward processing trade objectives between Member States Units Category EEC Federal Republic of Germany France Italy Benelux UK Ireland Denmark Greece 1 000 pieces 5 1 893 1 623 70 200 1 000 pieces 6 4 558 4 005 553 1 000 pieces 7 3 093 2 823 270 1 000 pieces 8 10 119 6 881 3 238 1 000 pairs 12 5 283 5 233 50 1 000 pieces 16 H 1 069 809 50 180 30 1 000 pieces 73 120 100 20 1 000 pieces 15 B ( ») 2 062 1 902 160 ( ) A transfer of 100 % can be made between categories 15 B and 16.